DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 7/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,201,252 and US 10,170,646 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Kutzer et al. (US 2011/0253191), Taira et al. (US 2012/0125396) and Hashimoto et al. (US 2010/0243024), cited on the IDS filed 11/09/2021, does not disclose, suggest or render obvious a solar cell module comprising: a plurality of wiring members configured to electrically connect adjacent solar cells among the plurality of solar cells, each of the plurality of wiring members extending in a straight line in a first direction, wherein a number of the plurality of wiring members is greater than or equal to 6 and less than or equal to 21, and wherein each of the plurality of wiring members has a width that is (i) greater than a width of each of the plurality of connection electrodes such that each wiring member covers each connection electrode, (ii) less than a width of each of the plurality of contact pads such that each wiring member does not fully cover each of the plurality of contact pads, and (iii) greater than or equal to 252.7 µm and less than or equal to 530 µm in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726